Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Morgan Stanley Institutional Liquidity Funds 522 Fifth Avenue New York, NY 10036 December 30, 2009 VIA EDGAR U.S. Securities and Exchange Commission Judiciary Plaza treet, N.E. Washington, D.C. 20549 Attention: Larry L. Greene, Senior Counsel, Division of Investment Management Re: Morgan Stanley Institutional Liquidity Funds Securities Act File No. 333-104972 Investment Company Act File No. 811-21339 Post-Effective Amendment No. 9 Dear Mr. Greene: We are writing to you on behalf of the Money Market Portfolio, Prime Portfolio, Government Portfolio, Government Securities Portfolio, Treasury Portfolio, Treasury Securities Portfolio and Tax-Exempt Portfolio, each a series of Morgan Stanley Institutional Liquidity Funds (the Trust), in order to request selective review of Post-Effective Amendment No. 9 to the Trusts registration statement on Form N-1A to be filed pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the Amendment). The Trust is incorporating changes to the Prospectus of each Portfolio and the Statement of Additional Information of the Trust included in the Amendment, in compliance with changes to Form N-1A, effective March 31, 2009.
